Case 1:18-cr-00454-CMH Document 82 Filed 11/08/19 Page 1 of 1 PageID# 406



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA


                          Alexandria Division




UNITED STATES OF AMERICA,

V.                                        Criminal No. 1:18CR454


ISAAC N. GIBBONS,

                Defendant.




                                  ORDER


     This matter comes before the Court on the Defendant's

Motion to Preclude the Proposed Expert Testimony of Dr. Matthew

Soulier.   For the reasons stated from the bench, it is hereby

     ORDERED that Defendant's Motion is GRANTED.




                                       CLAUDE M. HILTON
                                       UNITED STATES DISTRICT JUDGE




Alexandria, Virginia
November / , 2019
